Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the antenna and signal processor must be shown or the features canceled from the claims.  No new matter should be entered.  While the applicant admits of the antenna and signal processor are well known to the artisan, since the subject matter is claimed, it should be identified in the drawings.  For example, the claims set forth an antenna and a signal processor, which processor appears to represent a conventional “front end,” should be shown as coupled to the signal line 1 in the drawings.
Additionally, the drawing are objected too since the blocked elements should be provided with descriptive titles so as to indicate what the respective blocks represent.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

It appears that the claims may be directed to two distinct products, as evidenced by the different embodiments of FIG. 1 (compare a signal to multiple code replicas simultaneously) and FIG. 3 (compare multiple Doppler-shifted versions of the same signal to one single code replica).    Claim 1 appears to encompass multiple embodiments since the “at least one multiplexer” encompasses a first embodiment wherein there is a single multiplexer (e.g. FIG. 1) so as to acquire an unknown signal as well as a second embodiment wherein there are two multiplexers (e.g. FIG. 3) so as to acquire a known signal using Doppler shifted versions of the known signal.  Any response should make sure that the claimed subject matter relates to a single inventive concept; failure to do such may result in a lack of unity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the Claim 1 sets forth the receiver comprising “at least one multiplexer . . . and to enter said interleaved sequence into the first shift register or the second shift register.”  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the specification supports a disclosure for one multiplexer transforming multiple PRN sequences from a code generator into an interleaved sequence and entering it into the second shift register (FIG. 1 description).  Additionally, the specification supports a disclosure for two multiplexers; one of the multiplexers transforms a single PRN into multiple versions of the PRN code and transforming them into an interleaved sequence which is entered into the second shift register and a second one of the multiplexers transforms multiple Doppler-shifted versions of the received PRN sequence into an interleaved sequence which is entered into the first shift register (FIG. 3 description).  However, due to the numerous alternative interpretations expressed by the claim language resulting from the code generator “generating one or more replicas of respectively one or more pre-defined PRN codes” and the receiver comprising “at least one multiplexer . . . to enter said interleaved sequence into the first shift register or the second shift register” numerous additional embodiments are encompassed that are not sufficiently disclosed nor enabled by the specification as filed.  For example the following different embodiments that are encompassed by the claim language are unsupported by the specification: using three or more multiplexers (“at least one multiplexer”) for transforming multiple different PRN sequences, whether associated with multiple different received sequences or multiple different versions of the same/different pre-defined codes, into an interleaved sequence for input into a single first shift register or into a single second shift register are Wands factors, undue experimentation would be required by the artisan in order to make and/or use the subject matter as claimed, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without recitation that the sample rate of the incoming signal must be high enough with respect to the rate at which the different PRN codes are generated and the interleave procedure and summing of correlations must be suitably aligned to allow for the acquisition over all respective PRN sequences/signals, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without these essential features, the speedup in acquisition, which is the goal of the invention, is not achieved.  As claimed, the summation is not necessarily such as to add correlated values which correspond to a single PRN code and the sample rate of the input signal is not high enough to allow for its simultaneous correlation with multiple PRN replicas.  The code generator may only produce a single PRN code.  Thus, the intended goal to be achieved by the “invention” by speeding up the acquisition is not a result of the subject matter as claimed.  Similarly, the claims as presented due not contain essential subject matter so as to improve the determination of the Doppler shift of a known incoming signal (which as stated previously, appears to represent a second and different embodiment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim sets forth “circuitry for summing correlation values” and “circuitry for determining a maximum.”  While the Examiner is aware that that which is known to those skilled in the art need not be included in the specification "circuit/circuitry" is a broad term that encompasses both that which is known and much that is unknown. Applicants have not described any specific circuitry, yet they seek to reserve for themselves exclusive patent protection for any and all circuitry that may be used to practice the process disclosed. Although claims directed to the process itself may properly dominate claims directed to such circuitry, to extend a patent monopoly to the circuitry itself is to extend it far beyond Applicants’ contribution to the art. This would be inconsistent with quidpro quo of the patent grant. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)) (the "scope of the right to exclude" must not "overreach the scope of the inventor' s contribution to the field of art as described in the patent specification").  Thus, in the instant case, the metes and bounds of “circuitry for summing correlation values” (as well as the “multiple summing circuits”) and “circuitry for determining a maximum” are not clearly and distinctly set forth in the claims.
In claim 1, the “at least one multiplexer” is configured to transform multiple PRN sequences.  However, it is unclear whether there is any relationship between the multiple PRN sequences associated with the multiplexer and the previously set forth PRN sequence of the satellite signal and/or the one or more pre-defined PRN codes of the one or more replicas.  Thus, 
Claim 2 is indefinite since it sets forth “a multiplexer” to transform multiple different PRN replica sequences or multiple copies of a same PRN replica sequence into an interleaved sequence and to enter it into the second shift register.  It is not clear if this is a further multiplexer or if this refers to the previously claimed “at least one multiplexer.”  Thus, the language is not clear.  
In claim 3, “for applying a different frequency shift to a plurality of duplicates of the received PRN sequence” lacks clarity since the language as written suggests that a first plurality of duplicates are applied with a frequency shift and a second plurality of duplicates are applied with a different frequency shift.  As best understood, a different frequency shift is applied to each of the plurality of duplicates.  Additionally, claim 3 is indefinite since it sets forth “a multiplexer” to transform said plurality of frequency-shifted duplicates into an interleaved sequence and to enter it into the first shift register.  It is not clear if this is a further multiplexer or if this refers to the previously claimed “at least one multiplexer.”  Thus, the language is not clear.
Claim 5 is indefinite since it is not understood what the language “in such a way that the scheduler is capable of the number of input channels of the multiplexer that are activated” means or encompasses. Further, the language “in such a way that” and “is capable of” do not provide a positive recitation of any structure but only that there is some aspect of the scheduler 
Claim 6 is indefinite since it is not dependent on any claim.  As such, the language therein lacks a proper antecedent basis.  For purposes of this Office Action, it will be assumed that the claim is dependent upon claim 1. Moreover, under such dependency, “the received PRN codes” also lacks a proper antecedent basis.
Claim 7 is indefinite for similar reasons to claim 6.
Claims 9 and 10 are indefinite since it is unclear what statutory category of invention is set forth.  The claims purport to be directed to a “process of using a receiver” but the claims are dependent upon an apparatus (i.e. receiver) base claim.  Thus, the scope of the claims lack clarity and distinctness.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasner (6,208,291).
Krasner discloses a satellite navigation receiver including an antenna 202 for capturing a GPS signal that inherently includes a PRN code sequence, a signal processor 204, an A/D .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mester et al (8,059,698) in view of the Applicant’s admitted prior art.
Mester et al (8,059,698) disclose a satellite navigation receiver.  FIG. 1 exemplifies a typical front end including an antenna 1 and a signal processor 2; FIG. 2 exemplifies a baseband circuit with a converter 15a/15b for digitizing/sampling the received signal, which after some further processing are provided to an acquisition unit 25.  The acquisition unit includes three units: an integrator unit 29 (FIG. 3), a correlator unit 40 (FIG. 4) and an evaluation unit 49 (FIG 6).  The integrator unit (FIG. 3) including registers 30a/30b, 32a/32b, a first memory 36a/36b and a second memory 37a/37b for receiving the digitized/sampled signals. The outputs of registers/memories are fed as inputs to the correlator unit 40 responsive to a PRN code sequence 
According to the applicant’s specification at [0025], the antenna and the signal processor which derive the incoming PRN sequence on line 1 “is known in the art and not described here in detail.”  Moreover, the same portion of the applicant’s specification states “the analog signal received from the satellite has been treated by one or more A/D converters and possibly conditioned by other analog or digital signal processing tools known to the skilled person.”  Thus, each of the antenna, signal processor and converter represent well known structure to the artisan as admitted by the applicant.
Regarding the code generator (4) and multiplexer (6), the applicant’s specification at [0026] states “(s)uch digital (re)sampling and multiplexing is known by the skilled reader and therefore not described here in detail.”  Thus, each of the code generator and multiplexer represent well known structure to the artisan as admitted by the applicant.
Regarding the scheduler (20), the applicant’s specification at [0028] states “The manner in which the scheduler 20 can be brought into practice is not different from presently known receivers and therefore not described here in detail.”  Thus, each of the code generator and multiplexer represent well known structure to the artisan as admitted by the applicant.
As best understood due to the lack of clarity with respect to the scope of the claims, Mester et al do not specify each of the specific elements associated with the satellite navigation KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al (4,998,111) disclose a GPS receiver, see FIG. 1 for example and its explanation, including an antenna (11), a signal processor (12) for deriving a GPS signal that inherently comprises a PRN sequence of code chips at a chipping rate of 1.023 MHz (f0), a converter (14) for providing a digitized version of the received signal at a sampling frequency of 50 to 100MHz (fs), a first shift register (20/22/24) for receiving the digitized signal, a code generator (26) that retrieves from memory a reference code for each satellite being tracked and combines the reference codes into a single signal (thus also meeting the scope of a multiplexer), a second shift register (28), a correlator (30), and a summing and peak detecting circuit (34).
Means (3,987,292) teach the conventionality of an FFT including shift registers. 
The following prior art teach the conventionality of providing PRN sequences into shift registers for use in correlation processes. Cheng et al (8,351,486) FIG. 5 shows data in a shift register 448 and PN code info in another shift register (8:63-9:38). Nitta et al (8,144,751), FIG. 10/23 shows conventionality of a shift register for PRN code generator.  FIG. 25 shows the received signal being associated with shift register 1.  Zaruba et al (7,852,264) exemplifies such in FIG. 2 wherein it is taught the output of the code generator 140 is sent to the shift register 144, which performs a time delay delivery of the spreading codes to the slices. Alternatively only a single code can be outputted from code generator 86 and the shift register 144 can be placed at 
Agrawal et al (6,363,108), in FIG. 7, and Sanmiya et al (6,772,065), in FIG 4, teach a pertinent arrangement.
Eerola (7,852,907) shows shift registers associated with PRN codes as well as the received PRN sequence and the subsequent correlation via multiplication and summation, see FIG. 6A e.g.
Sekine et al (4,968,981) teach the conventionality of interleaving generated PN codes 32 into a shift register 38 in a satellite navigation receiver.
Poon et al (20100222076) disclose a receiver front end 42 (FIG. 3) that generates a plurality of replicas (Path 1 – Path 8) of a received signal having a PRN sequence.  The received replicas are provided to a matched filter 44 including a shift register 130 receiving the PRN sequences of (FIG. 6) and subsequently provided to a despreader 134.  A PRN code generator is shown in FIG. 10 and includes a plurality of PRN code generators 192 for GPS signals which are provided to a multiplexer 198 which provides an interleaved sequence that is provided to the despreader of the matched filter 44 such that the received PRN sequences and the PRN code sequences are correlated and summed (FIG. 8).
   Gunawardena et al (9,124,356) disclose the conventionality of multiplexing codes into an interleaved sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646